Citation Nr: 9926042	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of an 
eye injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty form July 1944 to June 
1946.

This appeal arises from a December 1997 rating decision of 
the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  A September 1993 rating decision denied service 
connection for the residuals of an eye injury and the 
residuals of a back injury.

2.  The evidence received subsequent to the September 1993 
decision is not new and material.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the claim for service connection 
for the residuals of an eye injury.  38 U.S.C.A. § 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 
(1998).

2.  The September 1993 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the claim for service connection 
for the residuals of a back injury.  38 U.S.C.A. § 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in September 1993, service connection 
for the residuals of an eye injury and the residuals of a 
back injury was denied.  The veteran was advised of this 
decision in a letter to him, also dated in September 1993.

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's September 1993 decision is a final determination and was 
the last decision to address the issues of service connection 
for the residuals of an eye injury and service connection for 
the residuals of a back injury, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.

Residual of eye injury

The report of a VA visual examination, dated in August 1993 
but received at the RO subsequent to the September 1993 
rating, notes that the veteran gave a history of diesel fuel 
in the right eye.  The diagnoses were myopia, astigmatism, 
presbyopia, visual field defect, and ocular hypertension.  
This examination report is new since it was not previously of 
record.  However, it does not show that any current eye 
disorder is related to service or the claimed diesel fuel 
injury to the right eye during service.  Accordingly, the 
examination report is not material.  

The veteran submitted copies of private chiropractic 
treatment records.  These records are new in the sense that 
they were not previously of record.  However, they are not 
related to the veteran's eyes and are thus not material.

The veteran presented testimony at a personal hearing at the 
RO in May 1998.  He testified that he was hit in the eyes and 
got fuel in them, and was placed in sick bay aboard ship for 
three nights.  He also indicated that an eye defect was found 
at the time he was being processed for discharge but that it 
was not completely evaluated since he did not want to wait to 
be discharged.  Additionally, he testified that immediately 
after service he had problems obtaining a driver's license 
and had problems with an employment physical due to his eyes.  
This testimony is new in the sense that it was not previously 
of record.  As a lay person, the veteran is competent to 
testify as to what he experienced in service.  However, he is 
not competent to offer the medical opinion that his post 
service eye problems are related to the claimed eye injury 
incident in service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his testimony is not material.

The evidence that has been received since the last 
disallowance of the veteran's claim is not material to the 
issue of service connection for the residuals of an eye 
injury.  Either alone or in conjunction with the evidence 
previously of record, the received evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  Therefore, the evidence is not new and 
material.  38 C.F.R. § 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for the residuals of an eye injury is 
not reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1998).


Residuals of back injury

The report of a VA visual examination, dated in August 1993 
but received by the RO subsequent to the September 1993 
rating, does not provide any findings related to the back.  
Therefore, while this report may be new since it was not 
previously of record, is not material since it is not related 
to the veteran's back.  

The veteran submitted copies of private chiropractic 
treatment records.  These records are new in the sense that 
they were not previously of record.  However, these records 
do not show that the veteran's current back problems are 
related to service or an injury in service.  Accordingly, 
these records are not material.

The veteran presented testimony at a personal hearing at the 
RO in May 1998.  He testified that he injured his back by 
being knocked down at the same time he suffered his claimed 
eye injury.  He indicated that his back bothered him 
following service.  This testimony is new in the sense that 
it was not previously of record.  As a lay person, the 
veteran is competent to testify as to what he experienced in 
service.  However, he is not competent to offer the medical 
opinion that his post service back problems are related to 
the claimed injury incident in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his testimony 
is not material to the issue of service connection for the 
residuals of a back injury.

The evidence that has been received since the last 
disallowance of the veteran's claim is not material to the 
issue of service connection for the residuals of a back 
injury.  Either alone or in conjunction with the evidence 
previously of record, the received evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  Therefore, the evidence is not new and 
material.  38 C.F.R. § 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for the residuals of a back injury is 
not reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1998).


ORDER

1.  New and material evidence has not been received and the 
claim for service connection for the residuals of an eye 
injury is not reopened.
2.  New and material evidence has not been received and the 
claim for service connection for the residuals of a back 
injury is not reopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

